262 F.2d 38
Alice W. BRADFORD and T. Walter Bradford, Appellantsv.ATLANTIC COAST LINE RAILROAD COMPANY and The Pullman Company, Appellees.
No. 14384.
United States Court of Appeals District of Columbia Circuit.
Argued October 15, 1958.
Decided December 11, 1958.

Appeal from the United States District Court for the District of Columbia, Matthew F. McGuire, District Judge.
Mr. Samuel Intrater, Washington, D. C., with whom Mr. Albert Brick, Washington, D. C., was on the brief, for appellants.
Mr. Robert R. Faulkner, Washington, D. C., for appellee Atlantic Coast Line R. Co.
Mr. John E. Powell, Washington, D. C., with whom Messrs. Arthur P. Drury and John M. Lynham, Washington, D. C., were on the brief, for appellee The Pullman Co.
Before EDGERTON, BAZELON and DANAHER, Circuit Judges.
PER CURIAM.


1
This is an appeal from a grant of summary judgment against appellants in their suit for injuries allegedly resulting from appellees' negligence "in the operation of [a railroad] train." We find no error affecting substantial rights.


2
Affirmed.